DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16201303.1, filed on 30 November 2016.

Claim Objections
Claim 1 objected to because of the following informalities: the preamble is not delimited by a colon(:) and should read instead as follows “Apparatus for recording one or more whole-area images of a cell culture plate with one or more wells, comprising:”. Additionally, an internal listing is grammatically incorrect which should include a colon as well. In other words, on line 11, “wherein, in a use position of the cell culture plate,” should instead be “wherein, in a use position of the cell culture plate:.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 4, dependent on claim 1, refers to “the controller” which has not been previously disclosed. However, it has been discloses appropriately in claim 3, dependent on claim 1, which discloses “one or more controllers” as a first time. Since claim 4 does not recite “one or more controllers” or “a controller” before referring to “the controller” it is indefinite. For the purposes of examination, “the controller” will be interpreted as “a controller”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-5,9 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1)
Regarding claim 1, Kim teaches, 
Apparatus for recording (¶69, “imaging system 100”) one or more whole-area images of a cell culture plate (¶69,” fluorescence image acquisition of each and all of the sample wells of an entire multi-well plate in parallel”) with one or more wells, (¶69,54, Fig. 2A and 2B, “sample wells” where “the “multi-well plate 208 including a rectangular array of wells 209”) comprising:
- a holder (¶54, Fig. 2B, “sample platform 215”) for receiving the cell culture plate with wells, (¶54, “a sample array 208 can be loaded” onto a “sample platform 215” where “multi-well plate 208 including a rectangular array of wells 209”) wherein the cell culture plate has a bottom side, a top side and a plurality of side faces, which extend between the bottom side and top side, (¶43,55, Fig. 2A,2B, and 3A, as depicted of “wells 209” in the “multi-well plate 208” where each well have “an open top end and a closed bottom end” with “square or other rectangular cross-sections” where each well have multiple side walls)
- a camera (¶52 and Fig. 2B, “array of image sensors 219 can be electrically and physically coupled onto or into the circuit board 218”) that serves to record images of the bottom side of the cell culture plate (¶64, “optical filter 220 located between the bottom surface of the multi-well plate 208 and the image sensor system” where the optical filter 220 block “light not emitted by the fluorophores in the samples within the multi-well plate” from striking the “image sensors 219”) within a predefined depth (¶67, where image sensors have a “field of view (FOV) of the respective sample well in the range of 0.5 mm to 6 mm in diameter”) 
- an illumination device for illuminating the cell culture plate, (¶72 and Fig. 6A, “arrangement of light sources 322 and wells 309 illuminated according to a first illumination pattern”) wherein the illumination device comprises a plurality of light sources for producing light beams (¶56, “dielectric substrate 312 onto or into which array of light sources 322“) 
wherein the intensity of the produced light beams are individually adjustable for each light source by way of means for adjusting the illumination device. (¶56 and 72, “three distinct red, green and blue LEDs or as a single RGB LED, each light source 322 can be capable of producing any visible color of light by varying the intensities of the red, green and blue light (for example, in response to particular voltage signals provided by the controller)” such that “illumination pattern changes sequentially in a raster-like pattern as the scans continue throughout the series of image acquisitions during the image acquisition phase”)
	But does not explicitly teach, 
wherein, in a use position of the cell culture plate, 
- light of a first light source enters the cell culture plate from the outside through the entire length of a first side face, 
- light of a second light source enters the cell culture plate from the outside through the entire length of a second side face, 
- light of a third light source enters the cell culture plate from the outside through the entire length of a third side face, and 

Wherein the vertical height of the produced light beams in relation to the cell culture plate, the horizontal distance of the light sources from the respective side face and the inclination angle of the produced light beams about a longitudinal axis 
	However, Kim208 teaches additionally, 
wherein, in a use position of the cell culture plate, (¶102 and Fig. 3B, “high power fluorescence illumination sources 420 and high power fluorescence illumination sources 430 are installed to provide the excitation light from the side of the 6-well plate 402 proximal the well 403”) 
- light of a first light source enters the cell culture plate from the outside through the entire length of a first side face, (¶102 and Fig. 3B, a set of “high power fluorescence illumination source 420 and high power fluorescence illumination source 430” as depicted in Fig. 3B through the top side of the “6-well plate 402”)
- light of a second light source enters the cell culture plate from the outside through the entire length of a second side face, (¶102 and Fig. 3B, two sets of “high power fluorescence illumination source 420 and high power fluorescence illumination source 430” as depicted in Fig. 3B through the left side of the “6-well plate 402”)
- light of a third light source enters the cell culture plate from the outside through the entire length of a third side face, (¶102 and Fig. 3B, two sets of “high power fluorescence illumination source 420 and high power fluorescence illumination source 430” as depicted in Fig. 3B through the right side of the “6-well plate 402”) and 
- light of a fourth light source enters the cell culture plate from the outside through the entire length of a fourth side face, (¶102 and Fig. 3B, a set of “high power fluorescence illumination source 420 and high power fluorescence illumination source 430” as depicted in Fig. 3B through the bottom side of the “6-well plate 402”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 which will provide illumination through sides of the well plate. By illuminating like this, multiple emission types can be focused on the specific wells which can overlay two different high power illumination range images of the wells to develop dual-color fluorescence images.  
	But does not explicitly teach, 
Wherein the vertical height of the produced light beams in relation to the cell culture plate, the horizontal distance of the light sources from the respective side face and the inclination angle of the produced light beams about a longitudinal axis
	However, Chen teaches additionally, 
Wherein the vertical height of the produced light beams in relation to the cell culture plate, (¶74-79 and Fig. 13A-13D, “positions spread by the retractable component 56” which can change the height of the “lighting module 53” towards the “object 70” as depicted from Fig. 13A-13D) the horizontal distance of the light sources from the respective side face (¶74-79 and Fig. 13A-13D, “movable part 52” which provides different moving positons from above the sides of “object 70” to a distance facing towards the side of object 70 as depicted in fig. 13A-13D) and the inclination angle of (¶74-79 and Fig. 13A-13D, “different rotation angles of the lighting module 53” which can be adjusted to different “illumination angle” as depicted from Fig. 13A-13D) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen which can change the height, distance, and angle of the illumination. This provides for giving the inspection system a wider range of illumination to potentially raise the correctness rate of inspection. 

Regarding claim 3, Kim with Kim208 with Chen teach the limitation of claim 1,
	Kim teaches additionally, 
each light source and/or a holder for fastening the light source is connected to one or more controllers for adjusting the illumination device (¶39, “a controller” for selectively “turning on”, or "actuating", or "illuminating" particular “ones, subsets or patterns of the light sources to provide plane wave illumination of each of a plurality of the wells simultaneously during a scanning operation ("scan").”) 

Regarding claim 4, Kim with Kim208 with Chen teach the limitation of claim 1,
	Kim teaches additionally, 
a controller for adjusting the illumination device a controller” for selectively “turning on”, or "actuating", or "illuminating" particular “ones, subsets or patterns of the light sources”) is configured to carry out a method for adjusting the illumination device. (¶39, “a controller” for selectively “turning on”, or "actuating", or "illuminating" particular “ones, subsets or patterns of the light sources to provide plane wave illumination of each of a plurality of the wells simultaneously during a scanning operation ("scan")” such that “each of the wells is illuminated at a plurality of incidence angles by the time the image acquisition phase is complete.”)

Regarding claim 5, Kim with Kim208 with Chen teach the limitation of claim 5,
	Kim208 teaches additionally, 
wherein the first light source is arranged laterally next to the first side face(¶102 and Fig. 3B, a set of “high power fluorescence illumination source 420 and high power fluorescence illumination source 430” as depicted in Fig. 3B through the top side of the “6-well plate 402”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen which will provide illumination through sides of the well plate. By illuminating like this, multiple emission types can be focused on the specific wells which can overlay two different high power illumination range images of the wells to develop dual-color fluorescence images.  

Regarding claim 9, Kim with Kim208 with Chen teach the limitation of claim 1,
	Kim teaches additionally,
Wherein the camera comprises a telecentric lens. (¶54, centers of each of the wells 209 are approximately aligned with “the centers of the corresponding lenses 217 in the lens arrays 216 and with the centers of the image sensors 219”)

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Tobiason; Joseph D. et al. (US 20090109285 A1)
Regarding claim 2, Kim with Kim208 with Chen teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Tobias teaches additionally,
the first light source (¶36 and Fig. 3, “illumination array 222”) has a Fresnel lens arrangement (¶36 and Fig. 3, “Fresnel lens 280” as part of the “micro light assembly 220”) in order to produce a uniform light over an effective length of the first light source. (¶36 and 11, “illumination light 275 from the illumination array 222 is directed through the Fresnel lens 280 toward the FOV at the best focus plane 251” positioned proximate to the “illumination array to deflect” light output) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the illumination array lens of Tobiason which includes a Fresnel lens. This gives the light to be aimed towards a field of view can have a nominal angle of incidence. 

Claim 6,12 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Kataoka; Takuji et al. (US 20110284766 A1)
Regarding claim 6, Kim with Kim208 with Chen teach the limitation of claim 1,
	Kim teaches additionally, 
(¶56 and 72, “each light source 322 can be capable of producing any visible color of light”)
	Chen teaches additionally,
the vertical height of the produced light beams in relation to the cell culture plate, (¶74-79 and Fig. 13A-13D, “positions spread by the retractable component 56” which can change the height of the “lighting module 53” towards the “object 70” as depicted from Fig. 13A-13D) the horizontal distance of the light sources from the respective side face (¶74-79 and Fig. 13A-13D, “movable part 52” which provides different moving positons from above the sides of “object 70” to a distance facing towards the side of object 70 as depicted in fig. 13A-13D) and the inclination angle of the produced light beams about a longitudinal axis (¶74-79 and Fig. 13A-13D, “different rotation angles of the lighting module 53” which can be adjusted to different “illumination angle” as depicted from Fig. 13A-13D
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen which can change the height, distance, and angle of the illumination. This provides for giving the inspection system a wider range of illumination to potentially raise the correctness rate of inspection. 
	But does not explicitly teach the additional limitation of claim 6, 
	However, Kataoka teaches additionally, 
Light beams are set for each light source (¶60, “light source apparatus 62 emits measurement light”) in such a way that the cell culture plate is illuminated (¶60, “light irradiation apparatus 600 irradiates the measurement light on each of the wells 21 from a back surface 23 of the microplate 20”) from the bottom to the predefined depth (¶60, “irradiation from the “back surface 23 of the microplate 23” which can be moved “along a direction perpendicular to the back surface 23 of the microplate 20 (the depth direction of the well of the microplate 20)”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the irradiation device of Kataoka which positions illumination to the backside of the plate. This arrangement can reduce background light noise by making effective use of the measurement light. 

Regarding claim 12, Kim with Kim208 with Chen teach the limitation of claim 1,
	Kim teaches additionally, 
In relation to the cell culture plate, (¶75,74, Fig. 2A-208 and 209, “multiple light sources around each well can be turned on at the same time in a unique pattern during the capture of each raw image of each well” on the “multi-well plate” similar to Fig. 2A) a light intensity of each light source are set individually (¶75, “intensity data associated with each illumination angle“ as a result of the “unique pattern” of “multiple light source”) in order to obtain a good illumination of the individual wells of the cell culture plate (¶101, “determines whether a desired intensity has been achieved.  If a desired intensity has not been achieved, operations 1206 through 1214 can be repeated multiple times and the resultant acquired fluorescence image data for each of the sample wells can be added or otherwise combined together in operation 1218 to obtain a desired intensity image for each of the sample wells.”) 
	Chen teaches additionally,
(¶74-79 and Fig. 13A-13D, “positions spread by the retractable component 56” which can change the height of the “lighting module 53” towards the “object 70” as depicted from Fig. 13A-13D) the inclination angle of each light source are set(¶74-79 and Fig. 13A-13D, “different rotation angles of the lighting module 53” which can be adjusted to different “illumination angle” as depicted from Fig. 13A-13D)
But does not explicitly teach,
in relation to the cell culture plate, each light source are set a uniform illumination of the cell culture plate.
	However, Kataoka teaches additionally, 
in relation to the cell culture plate, (¶60, “light irradiation apparatus 600 irradiates the measurement light on each of the wells 21 from a back surface 23 of the microplate 20”) each light source (¶60 and 55, “light source apparatus 62” which “emits measurement light into a side surface 610b of the light guiding member 610” which “measurement light incident on the light guiding member 61 travels along the optical path shown by the dashed line L1”) are set in order to obtain a good illumination of the individual wells of the cell culture plate (¶55, “a measurement light component is refracted due to the refractive index difference the light guiding member 61 and air inside each depression 61e toward a direction parallel to the light emitting surface 61a, and irradiated on each of the wells 21” where “background light noise from each of the wells 21 caused by irradiation of the measurement light on solution B is effectively reduced.”) and a uniform illumination of the cell culture plate. (¶55, as depicted in Fig. 9 (a) where each well 21 receive 4 lines of incident light L2 where the “measurement light component is refracted due to the refractive index difference the light guiding member 61 and air inside each depression 61e toward a direction parallel to the light emitting surface 61a, and irradiated on each of the wells 21”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the irradiation device of Kataoka which irradiates wells using refracted light. The technique used to position and distribute the light from Kataoka can effectively suppress background noise. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Fujishima; Hironobu et al. (US 20150124073 A1)
Regarding claim 7, Kim with Kim208 with Chen teach the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 7,
However, Fujishima teaches additionally,
a vertical height of a light beam (¶153, “illumination area illuminated“) emerging from the first light source is 2 to 6 mm. (¶153, illuminated by “illumination as an area having a width of Wimages=4mm) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the illumination of Fujishima which provides an illumination width of 4mm. By using this illumination, the system can control the optical parameters of the illumination, providing a potential focal point. 

Claim 8,10 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of KOKUBO; Masahiko (US 20170257538 A1)
Regarding claim 8, Kim with Kim208 with Chen teach the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 8,
	However, Kokubo teaches additionally, 
Holder has a plurality of receiving corners, (¶25 and fig. 1-12, “holder 12” which includes two parts on either side of the “well plate WP” as depicted in Fig. 1) wherein a first receiving corner serves to receive one end of the first side face and a second receiving corner serves to receive an opposite end of the first side face, (¶25, Fig. 1-12 and WP, “holder 12 holds the well plate WP” by sitting the Well plate WP on top and in the middle of the Holder 12 as depicted in Fig. 1) and wherein a distance between the first receiving corner and the second receiving corner is greater than a length of a row or column of wells, which extends along the first side face. (¶25 and Fig. 1, “holder 12 holds the well plate WP in a substantially horizontal posture by being held in contact with a peripheral edge part of the lower surface of the well plate WP carrying samples together with the medium M in each well W” similar as depicted in Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the holder of Kokubo which holds the well plate to permit the imager focus on the bottom surface of the well plate. This allows the sample to be held in a parallel position for imaging of the wells of the well plate. 

Regarding claim 10, Kim with Kim208 with Chen teach the limitation of claim 1,

	However, Kokubo teaches additionally, 
camera (¶38 and Fig. 1-136, “imaging element 136”) comprises an image sensor,(¶38, “imaging element 136 converts the received optical image into an electrical signal and outputs it as an image signal” where “cells and the like as the imaging objects can be imaged”) and the cell culture plate and/or the image sensor are adjustable in relation to one another in all directions such that the cell culture plate is adjusted in all directions parallel to the image sensor. (¶40, “drive mechanism 15 based on a control command from the CPU 141 to move the imager 13 in the horizontal direction, whereby the imager 13 moves in the horizontal direction relative to the wells W” as well as “focusing is performed by moving the imager 13 in the vertical direction.”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the driving mechanism of Kokubo which moves the imager. This can focus the imager on individual wells. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Cornaglia; Matteo et al. (US 20170312748 A1)
Regarding claim 11, Kim with Kim208 with Chen teach the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 11,
	However, Cornaglia teaches additionally, 
purposes of establishing an effect of one or more active ingredients on nematodes and other organisms in aqueous tests,(¶112, “screen several drugs/concentrations/targets” which allows for “continuous perfusion necessary to feed the worms”) the wells of the cell culture plate are filled with one or more nematodes and/or other organisms in aqueous solutions with and without active ingredients.(¶67, “microfluidic device having transparent reservoirs and/or culture chambers” which can use (micro) well plates such as for instance (micro)petri dishes or 96-/384-wells plates” such that reservoirs contain “different compounds and/or organisms (media, chemical compounds etc.)”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the organism studying of Cornaglia which the microfluidic device is for the purpose of studying organisms. This provides for smart and long-term culture studying of sample organisms. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Kataoka; Takuji et al. (US 20110284766 A1) in view of HAYASHI; Kenkichi et al. (US 20150365661 A1)
Regarding claim 13, Kim with Kim208 with Chen with Kataoka teach the limitation of claim 12,
	Kim teaches additionally, 
the camera is used to create an image of a monochrome sheet (¶95 and Fig. 9-922, “controller causes each of the respective image sensors selected for the calibration process 900 to capture a vignette monochromic image “where the “image is then converted to black and white”) that is situated in a plane on the illuminated cell culture plate (¶94,95, and Fig. 9, “illuminate a central light element (for example, a respective one of the light sources 322) corresponding to at least one of the wells selected for the calibration process 900, and in some implementations, a plurality or even all of the wells.”) and in that the adjustment is implemented on the basis of an evaluation of the image. (¶95 and Fig. 9, “If there is a misalignment between the light element and the image sensor” based off of the “image is then converted to black and white”)
	but does not explicitly teach, 
the camera is used to create an image of a monochrome sheet that is situated in a plane above the subject
	However, Hayashi teaches additionally, 
the camera is used to create an image (¶106 and Fig. 5, “calibration image can be acquired”) of a monochrome sheet that is situated in a plane above the subject. (¶106 and Fig. 5, “calibration image can be acquired” of a “white paper sheet W” with “portions U of four blacked out corners of the white paper sheet W” as a background, and “use linear portions Z having large contrast along tangential directions in the imaged picture which are defined by blacking out four corners of the white paper sheet W”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the irradiation device of Kataoka with the calibration of Hayashi which uses a black and white calibration on a sheet of paper with a simulated high contrast black background. This kind of calibration can create an image suitable to adjust the image restoration process. 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jinho et al. (US 20160216503 A1) in view of Kim; Jinho et al. (US 20160216208 A1) (Kim208) in view of CHEN; Chih-Wen et al. (US 20170118384 A1) in view of Kataoka; Takuji et al. (US 20110284766 A1) in view of HAYASHI; Kenkichi et al. (US 20150365661 A1) in view of Kurosaka; Ryoji (US 20130003074 A1)
Regarding claim 14, Kim with Kim208 with Chen with Kataoka with Hayashi teach the limitation of claim 13,
	Kim teaches additionally, 
Adjusting the illumination device (¶39,”imaging system can further include a controller for selectively turning on (or "powering," "actuating" or "illuminating") particular ones, subsets or patterns of the light sources to provide plane wave illumination”)
But does not explicitly teach the limitation of claim 14,
	However, Kurosaka teaches additionally, 
a histogram of the light intensity is produced from the image (¶65, “a histogram obtained in a case of unsatisfactory imaging for the tomographic image”) and adjustment by way of controlling the means (¶65, when histogram results in a too small distribution width, “value of the "Cont" part of the "IQI1" is mainly increased” so that the “value of the image quality evaluation index "IQI1" is increased”) for adjusting the illumination is implemented (¶65, “"IQI1" and the feedback configuration, the luminance value and contrast of the entire tomographic image of the retina can be increased”) on the basis of said histogram until the histogram has a minimum width. (¶65, “a histogram obtained in a case of unsatisfactory imaging” with a “small distribution width across a peak value”) 
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the array of imaging of Kim with the array of illumination of Kim208 with the illumination of Chen with the irradiation device of Kataoka with the calibration of Hayashi with the luminance adjustment of Kurosaka which observes the histogram 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY S. LEE
Examiner
Art Unit 2486



/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        

/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        March 1, 2021